Exhibit 99.11 IFRS-INR Earnings Release AUDITORS’ REPORT TO THE BOARD OF DIRECTORS OF INFOSYS TECHNOLOGIES LIMITED We have audited the attached consolidated balance sheet of Infosys Technologies Limited (‘the Company’) and subsidiaries (collectively referred to as the ‘Infosys Group’) as at September30,2010, the related consolidated statements of comprehensive income for the three months and six months ended on that date, and the related consolidated statements of changes in equity and cash flows for the six months ended on that date, annexed thereto. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in India. Those Standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion and to the best of our information and according to the explanations given to us, the consolidated financial statements give a true and fair view in conformity with the International Financial Reporting Standards as issued by International Accounting Standards Board (‘IFRS’): (a) in the case of the consolidated balance sheet, of the financial position of the Infosys Group as of September 30, 2010; (b) in the case of the consolidated statement of comprehensive income of the financial performance of the Infosys Group for the three months and six months ended on that date; (c) in the case of the consolidated statement of changes in equity, of the changes in equity of the Infosys Group for the six months ended on that date; and (d) in the case of the consolidated statement of cash flows, of the cash flows of the Infosys Group for the six months ended on that date. for B S R & Co. Chartered Accountants Firm registration number: 101248W Natrajh Ramakrishna Partner Membership number: 32815 Bangalore October 15, 2010 Infosys Technologies Limited and subsidiaries (In Rs. crore except share data) Consolidated Balance Sheets as of Note September 30, 2010 March 31, 2010 ASSETS Current assets Cash and cash equivalents Available-for-sale financial assets 38 Investment in certificates of deposit Trade receivables Unbilled revenue Derivative financial instruments 18 95 Prepayments and other current assets Total current assets Non-current assets Property, plant and equipment Goodwill Intangible assets 52 56 Deferred income tax assets Income tax assets Other non-current assets Total non-current assets Total assets LIABILITIES AND EQUITY Current liabilities Trade payables 38 10 Current income tax liabilities Client deposits 11 8 Unearned revenue Employee benefit obligations Provisions 81 82 Other current liabilities Total current liabilities Non-current liabilities Deferred income tax liabilities 1 Employee benefit obligations Other non-current liabilities 56 61 Total liabilities Equity Share capital- Rs. 5 par value 600,000,000 equity shares authorized, issued and outstanding 571,201,074 and 570,991,592, net of 2,833,600 treasury shares each, as of September 30, 2010 and March 31, 2010, respectively Share premium Retained earnings Other components of equity 86 72 Total equity attributable to equity holders of the company Total liabilities and equity The accompanying notes form an integral part of the consolidated interim financial statements As per our report attached for B S R & Co. Chartered Accountants Natrajh Ramakrishna N. R. Narayana Murthy S.Gopalakrishnan S.D.Shibulal Deepak.M.Satwalekar Partner Membership No. 32815 Chairman and Chief Mentor Chief Executive Officer and Managing Director Chief Operating Officer and Director Director Prof. Marti G. Subrahmanyam Dr. Omkar Goswami Sridar A. Iyengar David L. Boyles Director Director Director Director Prof. Jeffrey S. Lehman K.V.Kamath K. Dinesh T. V. Mohandas Pai Director Director Director Director Bangalore Srinath Batni V. Balakrishnan K. Parvatheesam October 15, 2010 Director Chief Financial Officer Company Secretary Infosys Technologies Limited and subsidiaries (InRs.crore except share data) Consolidated Statements of Comprehensive Income Three months ended September 30, Six months ended September 30, Note Revenues Cost of sales Gross profit Operating expenses: Selling and marketing expenses Administrative expenses Total operating expenses Operating profit Other income, net Profit before income taxes Income tax expense Net profit Other comprehensive income Fair value changes on available-for-sale financial asset, net of tax effect (refer note 2.2 and 2.17) 4 – – Exchange differences on translating foreign operations 34 30 17 69 Total other comprehensive income 38 30 14 69 Total comprehensive income Profit attributable to: Owners of the company Non-controlling interest – Total comprehensive income attributable to: Owners of the company Non-controlling interest – Earnings per equity share Basic (Rs.) Diluted (Rs.) Weighted average equity shares used in computing earnings per equity share Basic Diluted The accompanying notes form an integral part of the consolidated interim financial statements As per our report attached for B S R & Co. Chartered Accountants Natrajh Ramakrishna N. R. Narayana Murthy S.Gopalakrishnan S.D.Shibulal Deepak.M.Satwalekar Partner Membership No. 32815 Chairman and Chief Mentor Chief Executive Officer and Managing Director Chief Operating Officer and Director Director Prof. Marti G. Subrahmanyam Director Dr. Omkar Goswami Director Sridar A. Iyengar Director David L. Boyles Director Prof. Jeffrey S. Lehman Director K.V.Kamath Director K. Dinesh Director T. V. Mohandas Pai Director Bangalore October 15, 2010 Srinath Batni Director V. Balakrishnan Chief Financial Officer K. Parvatheesam Company Secretary Infosys Technologies Limited and subsidiaries Consolidated Statements of Changes in Equity (In Rs. crore except share data) Shares Share capital Share premium Retained earnings Other components of equity Total equity attributable to equity holders of the company Balance as of April 1, 2009 Changes in equity for the six months ended September 30, 2009 Sharesissued on exercise of employee stock options 1 39 – – 40 Share-based compensation – – 1 – – 1 Treasury shares* 4 – – 3 Reserves on consolidation of trusts – – – 46 – 46 Dividends (including corporate dividend tax) – Net profit – Exchange differences on translating foreign operations – 69 69 Balance as of September 30, 2009 61 Balance as of April 1, 2010 72 Changes in equity for the six months ended September 30, 2010 Sharesissued on exercise of employee stock options – 12 – – 12 Dividends (including corporate dividend tax) – Fair value changes on available-for-sale financials assets, net of tax effect ofRs. 1 crore (refer note 2.2) – Net profit – Exchange differences on translating foreign operations – 17 17 Balance as of September 30, 2010 86 The accompanying notes form an integral part of the consolidated interim financial statements * Treasury shares held by controlled trusts consolidated effective July 1, 2009 As per our report attached for B S R & Co. Chartered Accountants Natrajh Ramakrishna Partner Membership No. 32815 N. R. Narayana Murthy Chairman and Chief Mentor S.Gopalakrishnan Chief Executive Officer and Managing Director S.D.Shibulal Chief Operating Officer and Director Deepak.M.Satwalekar Director Prof. Marti G. Subrahmanyam Director Dr. Omkar Goswami Director Sridar A. Iyengar Director David L. Boyles Director Prof. Jeffrey S. Lehman Director K.V.Kamath Director K. Dinesh Director T. V. Mohandas Pai Director Bangalore October 15, 2010 Srinath Batni Director V. Balakrishnan Chief Financial Officer K. Parvatheesam Company Secretary Infosys Technologies Limited and subsidiaries (InRs. crore) Consolidated Statements of Cash Flows Six months ended September 30, Note Operating activities: Net profit Adjustments to reconcile net profit to net cash provided by operating activities: Depreciation and amortization 2.5 and 2.6 Income tax expense Share based compensation – 1 Income on available-for-sale financial assets and certificates of deposits Other non cash item 3 – Changes in working capital Trade receivables Prepayments and other assets Unbilled revenue Trade payables 28 Client deposits 3 2 Unearned revenue 65 Other liabilities and provisions 45 Cash generated from operations Income taxes paid Net cash provided by operating activities Investing activities: Payment for acquisition of business Expenditure on property, plant and equipment, including changes in retention money 2.5 and 2.10 Loans to employees 4 Non-current deposits placed with corporation Income on available-for-sale financial assets 20 33 Investment in certificates of deposit – Redemption of certificates of deposit 10 – Investment in available-for-sale financial assets Redemption of available-for-sale financial assets Net cash provided by / (used in) investing activities Financing activities: Proceeds from issuance of common stock on exercise of employee stock options 12 40 Payment of dividends Payment of dividend tax Net cash used in financing activities Effect of exchange rate changes on cash and cash equivalents 26 78 Net increase/(decrease) in cash and cash equivalents Cash and cash equivalents at the beginning Opening cash and cash equivalents of controlled trusts – 50 Cash and cash equivalents at the end Supplementary information: Restricted cash balance 52 The accompanying notes form an integral part of the consolidated interim financial statements As per our report attached for B S R & Co. Chartered Accountants Natrajh Ramakrishna Partner Membership No. 32815 N. R. Narayana Murthy Chairman and Chief Mentor S.Gopalakrishnan Chief Executive Officer and Managing Director S.D.Shibulal Chief Operating Officer and Director Deepak.M.Satwalekar Director Prof. Marti G. Subrahmanyam Director Dr. Omkar Goswami Director Sridar A. Iyengar Director David L. Boyles Director Prof. Jeffrey S. Lehman Director K.V.Kamath Director K. Dinesh Director T. V. Mohandas Pai Director Bangalore October 15, 2010 Srinath Batni Director V. Balakrishnan Chief Financial Officer K. Parvatheesam Company Secretary Notes to the Consolidated Interim Financial Statements 1. Company Overview and Significant Accounting Policies 1.1 Company overview Infosys Technologies Limited (Infosys or the company) along with its controlled trusts, majority owned and controlled subsidiary, Infosys BPO Limited (Infosys BPO) and wholly owned and controlled subsidiaries, Infosys Technologies (Australia) Pty. Limited (Infosys Australia), Infosys Technologies (China) Co. Limited (Infosys China), Infosys Consulting, Inc. (Infosys Consulting), Infosys Technologies S. DE R.L. de C.V. (Infosys Mexico), Infosys Technologies (Sweden) AB (Infosys Sweden), Infosys Tecnologia DO Brasil LTDA. (Infosys Brasil) and Infosys Public Services, Inc, (Infosys Public Services), is a leading global technology services company. The Infosys group of companies (the Group) provides end-to-end business solutions that leverage technology thereby enabling its clients to enhance business performance. The Group's operations are to provide solutions that span the entire software life cycle encompassing technical consulting, design, development, re-engineering, maintenance, systems integration, package evaluation and implementation, testing and infrastructure management services. In addition, the Group offers software products for the banking industry and business process management services. The company is a public limited company incorporated and domiciled in India and has its registered office at Bangalore, Karnataka, India. The company has its primary listing on the Bombay Stock Exchange and National Stock Exchange in India. The company’s American Depositary Shares representing equity shares are also listed on NASDAQ Global Select Market. The company’s consolidated interim financial statements were authorized for issuance by the Company’s Board of Directors on October 15, 2010. 1.2 Basis of preparation of financial statements These consolidated interim financial statements have been prepared in compliance with International Financial Reporting Standards as issued by the International Accounting Standards Board (IFRS), under the historical cost convention on the accrual basis except for certain financial instruments and prepaid gratuity benefits which have been measured at fair values. Accounting policies have been applied consistently to all periods presented in these consolidated interim financial statements. 1.3 Basis of consolidation Infosys consolidates entities which it owns or controls. Control exists when the Group has the power to govern the financial and operating policies of an entity so as to obtain benefits from its activities. In assessing control, potential voting rights that are currently exercisable are also taken into account. Subsidiaries are consolidated from the date control commences until the date control ceases. The financial statements of the Group companies are consolidated on a line-by-line basis and intra-group balances and transactions including unrealized gain / loss from such transactions are eliminated upon consolidation. These financial statements are prepared by applying uniform accounting policies in use at the Group. Non-controlling interests which represent part of the net profit or loss and net assets of subsidiaries that are not, directly or indirectly, owned or controlled by the company, are excluded. 1.4 Use of estimates The preparation of the financial statements in conformity with IFRS requires management to make estimates, judgments and assumptions. These estimates, judgments and assumptions affect the application of accounting policies and the reported amounts of assets and liabilities, the disclosures of contingent assets and liabilities at the date of the financial statements and reported amounts of revenues and expenses during the period. Application of accounting policies that require critical accounting estimates involving complex and subjective judgments and the use of assumptions in these financial statements have been disclosed in Note 1.5. Accounting estimates could change from period to period. Actual results could differ from those estimates. Appropriate changes in estimates are made as management becomes aware of changes in circumstances surrounding the estimates. Changes in estimates are reflected in the financial statements in the period in which changes are made and, if material, their effects are disclosed in the notes to the consolidated interim financial statements. 1.5 Critical accounting estimates a. Revenue recognition The company uses the percentage-of-completion method in accounting for its fixed-price contracts. Use of the percentage-of-completion method requires the company to estimate the efforts expended to date as a proportion of the total efforts to be expended. Efforts expended have been used to measure progress towards completion as there is a direct relationship between input and productivity. Provisions for estimated losses, if any, on uncompleted contracts are recorded in the period in which such losses become probable based on the expected contract estimates at the reporting date. b. Income taxes The company's two major tax jurisdictions are India and the U.S., though the company also files tax returns in other foreign jurisdictions. Significant judgments are involved in determining the provision for income taxes, including amount expected to be paid/recovered for uncertain tax positions. Also refer to Note 2.17. c. Business combinations and intangible assets Business combinations are accounted for using IFRS 3 (Revised), Business Combinations. IFRS 3 requires the identifiable intangible assets and contingent consideration to be fair valued in order to ascertain the net fair value of identifiable assets, liabilities and contingent liabilities of the acquiree. Significant estimates are required to be made in determining the value of contingent consideration and intangible assets. These valuations are conducted by independent valuation experts. 1.6 Revenue recognition The company derives revenues primarily from software development and related services, from business process management services and from the licensing of software products. Arrangements with customers for software development and related services and business process management services are either on a fixed-price, fixed-timeframe or on a time-and-material basis. Revenue on time-and-material contracts are recognized as the related services are performed and revenue from the end of the last billing to the balance sheet date is recognized as unbilled revenues. Revenue from fixed-price, fixed-timeframe contracts, where there is no uncertainty as to measurement or collectability of consideration, is recognized as per the percentage-of-completion method. When there is uncertainty as to measurement or ultimate collectability revenue recognition is postponed until such uncertainty is resolved. Efforts expended have been used to measure progress towards completion as there is a direct relationship between input and productivity. Provisions for estimated losses, if any, on uncompleted contracts are recorded in the period in which such losses become probable based on the current contract estimates. Costs and earnings in excess of billings are classified as unbilled revenue while billings in excess of costs and earnings are classified as unearned revenue. Maintenance revenue is recognized ratably over the term of the underlying maintenance arrangement. In arrangements for software development and related services and maintenance services, the company has applied the guidance in IAS 18, Revenue, by applying the revenue recognition criteria for each separately identifiable component of a single transaction. The arrangements generally meet the criteria for considering software development and related services as separately identifiable components. For allocating the consideration, the company has measured the revenue in respect of each separable component of a transaction at its fair value, in accordance with principles given in IAS 18. The price that is regularly charged for an item when sold separately is the best evidence of its fair value. In cases where the company is unable to establish objective and reliable evidence of fair value for the software development and related services, the company has used a residual method to allocate the arrangement consideration. In these cases the balance of the consideration, after allocating the fair values of undelivered components of a transaction has been allocated to the delivered components for which specific fair values do not exist. License fee revenues are recognized when the general revenue recognition criteria given in IAS 18 are met. Arrangements to deliver software products generally have three elements: license, implementation and Annual Technical Services (ATS). The company has applied the principles given in IAS 18 to account for revenues from these multiple element arrangements. Objective and reliable evidence of fair value has been established for ATS. Objective and reliable evidence of fair value is the price charged when the element is sold separately. When other services are provided in conjunction with the licensing arrangement and objective and reliable evidence of their fair values have been established, the revenue from such contracts are allocated to each component of the contract in a manner, whereby revenue is deferred for the undelivered services and the residual amounts are recognized as revenue for delivered elements. In the absence of objective and reliable evidence of fair value for implementation, the entire arrangement fee for license and implementation is recognized using the percentage-of-completion method as the implementation is performed. Revenue from client training, support and other services arising due to the sale of software products is recognized as the services are performed. ATS revenue is recognized ratably over the period in which the services are rendered. Advances received for services and products are reported as client deposits until all conditions for revenue recognition are met. The company accounts for volume discounts and pricing incentives to customers as a reduction of revenue based on the ratable allocation of the discounts/ incentives amount to each of the underlying revenue transaction that results in progress by the customer towards earning the discount/ incentive. Also, when the level of discount varies with increases in levels of revenue transactions, the company recognizes the liability based on its estimate of the customer's future purchases. If it is probable that the criteria for the discount will not be met, or if the amount thereof cannot be estimated reliably, then discount is not recognized until the payment is probable and the amount can be estimated reliably. The company recognizes changes in the estimated amount of obligations for discounts in the period in which the change occurs. The discounts are passed on to the customer either as direct payments or as a reduction of payments due from the customer. The company presents revenues net of value-added taxes in its statement of comprehensive income. 1.7 Property, plant and equipment Property, plant and equipment are stated at cost, less accumulated depreciation and impairments, if any. The direct costs are capitalized until the property, plant and equipment are ready for use, as intended by management. The company depreciates property, plant and equipment over their estimated useful lives using the straight-line method. The estimated useful lives of assets for current and comparative periods are as follows: Buildings 15 years Plant and machinery 5 years Computer equipment 2-5 years Furniture and fixtures 5 years Vehicles 5 years Depreciation methods, usefullives and residual values are reviewed at each reporting date. Advances paid towards the acquisition of property, plant and equipment outstanding at each balance sheet date and the cost of assets not put to use before such date are disclosed under ‘Capital work-in-progress’. Subsequent expenditures relating to property, plant and equipment is capitalized only when it is probable that future economic benefits associated with these will flow to the Group and the cost of the item can be measured reliably. Repairs and maintenance costs are recognized in net profit in the statement of comprehensive income when incurred. The cost and related accumulated depreciation are eliminated from the financial statements upon sale or retirement of the asset and the resultant gains or losses are recognized in net profit in the statement of comprehensive income. Assets to be disposed off are reported at the lower of the carrying value or the fair value less cost to sell. 1.8 Business combinations Business combinations have been accounted for using the acquisition method under the provisions of IFRS 3 (Revised), Business Combinations. The cost of an acquisition is measured at the fair value of the assets transferred, equity instruments issued and liabilities incurred or assumed at the date of acquisition. The cost of acquisition also includes the fair value of any contingent consideration. Identifiable assets acquired and liabilities and contingent liabilities assumed in a business combination are measured initially at their fair value on the date of acquisition. Transaction costs that the Group incurs in connection with a business combination such as finders’ fees, legal fees, due diligence fees, and other professional and consulting fees are expensed as incurred. 1.9 Goodwill Goodwill represents the cost of business acquisition in excess of the Group's interest in the net fair value of identifiable assets, liabilities and contingent liabilities of the acquiree. When the net fair value of the identifiable assets, liabilities and contingent liabilities acquired exceeds the cost of business acquisition, a gain is recognized immediately in net profit in the statement of comprehensive income. Goodwill is measured at cost less accumulated impairment losses. 1.10 Intangible assets Intangible assets are stated at cost less accumulated amortization and impairments. Intangible assets are amortized over their respective individual estimated useful lives on a straight-line basis, from the date that they are available for use. The estimated useful life of an identifiable intangible asset is based on a number of factors including the effects of obsolescence, demand, competition, and other economic factors (such as the stability of the industry, and known technological advances), and the level of maintenance expenditures required to obtain the expected future cash flows from the asset. Research costs are expensed as incurred. Software product development costs are expensed as incurred unless technical and commercial feasibility of the project is demonstrated, future economic benefits are probable, the company has an intention and ability to complete and use or sell the software and the costs can be measured reliably. The costs which can be capitalized include the cost of material, direct labour, overhead costs that are directly attributable to preparing the asset for its intended use. Research and development costs and software development costs incurred under contractual arrangements with customers are accounted as cost of sales. 1.11Financial instruments Financial instruments of the Group are classified in the following categories: non-derivative financial instruments comprising of loans and receivables, available-for-sale financial assets and trade and other payables; derivative financial instruments under the category of financial assets or financial liabilities at fair value through profit or loss; share capital and treasury shares. The classification of financial instruments depends on the purpose for which those were acquired. Management determines the classification of its financial instruments at initial recognition. a. Non-derivative financial instruments (i) Loans and receivables Loans and receivables are non-derivative financial assets with fixed or determinable payments that are not quoted in an active market. They are presented as current assets, except for those maturing later than 12 months after the balance sheet date which are presented as non-current assets. Loans and receivables are measured initially at fair value plus transaction costs and subsequently carried at amortized cost using the effective interest method, less any impairment loss or provisions for doubtful accounts. Loans and receivables are represented by trade receivables, net of allowances for impairment, unbilled revenue, cash and cash equivalents, prepayments, certificates of deposit and other assets. Cash and cash equivalents comprise cash and bank deposits and deposits with corporations. The company considers all highly liquid investments with a remaining maturity at the date of purchase of three months or less and that are readily convertible to known amounts of cash to be cash equivalents. Certificates of deposit is a negotiable money market instrument for funds deposited at a bank or other eligible financial institution for a specified time period. (ii) Available-for-sale financial assets Available-for-sale financial assets are non-derivatives that are either designated in this category or are not classified in any of the other categories. Available-for-sale financial assets are recognized initially at fair value plus transactions costs. Subsequent to initial recognition these are measured at fair value and changes therein, other than impairment losses and foreign exchange gains and losses on available-for-sale monetary items are recognized directly in other comprehensive income. When an investment is derecognized, the cumulative gain or loss in other comprehensive income is transferred to net profit in the statement of comprehensive income. These are presented as current assets unless management intends to dispose off the assets after 12 months from the balance sheet date. (iii) Trade and other payables Trade and other payables are initially recognized at fair value, and subsequently carried at amortized cost using the effective interest method. b. Derivative financial instruments Financial assets or financial liabilities, at fair value through profit or loss. This category has two sub-categories wherein, financial assets or financial liabilities are held for trading or are designated as such upon initial recognition. A financial asset is classified as held for trading if it is acquired principally for the purpose of selling in the short term. Derivatives are categorized as held for trading unless they are designated as hedges. The company holds derivative financial instruments such as foreign exchange forward and option contracts to mitigate the risk of changes in foreign exchange rates on trade receivables and forecasted cash flows denominated in certain foreign currencies. The counterparty for these contracts is generally a bank or a financial institution. Although the company believes that these financial instruments constitute hedges from an economic perspective, they do not qualify for hedge accounting under IAS 39, Financial Instruments: Recognition and Measurement. Any derivative that is either not designated a hedge, or is so designated but is ineffective per IAS 39, is categorized as a financial asset, at fair value through profit or loss. Derivatives are recognized initially at fair value and attributable transaction costs are recognized in net profit in the statement of comprehensive income when incurred. Subsequent to initial recognition, derivatives are measured at fair value through profit or loss and the resultant exchange gains or losses are included in other income. Assets/ liabilities in this category are presented as current assets/current liabilities if they are either held for trading or are expected to be realized within 12 months after the balance sheet date. c. Share capital and treasury shares Ordinary Shares Ordinary shares are classified as equity. Incremental costs directly attributable to the issuance of new ordinary shares and share options are recognized as a deduction from equity, net of any tax effects. Treasury Shares When any entity within the Group purchases the company's ordinary shares, the consideration paid including any directly attributable incremental cost is presented as a deduction from total equity, until they are cancelled, sold or reissued. When treasury shares are sold or reissued subsequently, the amount received is recognized as an increase in equity, and the resulting surplus or deficit on the transaction is transferred to/ from retained earnings. 1.12 Impairment a. Financial assets The Group assesses at each balance sheet date whether there is objective evidence that a financial asset or a group of financial assets is impaired. A financial asset is considered impaired if objective evidence indicates that one or more events have had a negative effect on the estimated future cash flows of that asset. Individually significant financial assets are tested for impairment on an individual basis. The remaining financial assets are assessed collectively in groups that share similar credit risk characteristics. (i)Loans and receivables Impairment loss in respect of loans and receivables measured at amortized cost are calculated as the difference between their carrying amount, and the present value of the estimated future cash flows discounted at the original effective interest rate. Such impairment loss is recognized in net profit in the statement of comprehensive income. (ii)Available-for-sale financial assets Significant or prolonged decline in the fair value of the security below its cost and the disappearance of an active trading market for the security are objective evidence that the security is impaired. An impairment loss in respect of an available-for-sale financial asset is calculated by reference to its fair value and is recognized in net profit in the statement of comprehensive income. The cumulative loss that was recognized in other comprehensive income is transferred to net profit in the statement of comprehensive income upon impairment. b. Non-financial assets (i) Goodwill Goodwill is tested for impairment on an annual basis and whenever there is an indication that goodwill may be impaired, relying on a number of factors including operating results, business plans and future cash flows. For the purpose of impairment testing, goodwill acquired in a business combination is allocated to the Group's cash generating units (CGU) expected to benefit from the synergies arising from the business combination. A CGU is the smallest identifiable group of assets that generates cash inflows that are largely independent of the cash inflows from other assets or group of assets. Impairment occurs when the carrying amount of a CGU including the goodwill, exceeds the estimated recoverable amount of the CGU. The recoverable amount of a CGU is the higher of its fair value less cost to sell and its value-in-use. Value-in-use is the present value of future cash flows expected to be derived from the CGU. Total impairment loss of a CGU is allocated first to reduce the carrying amount of goodwill allocated to the CGU and then to the other assets of the CGU pro-rata on the basis of the carrying amount of each asset in the CGU. An impairment loss on goodwill is recognized in net profit in the statement of comprehensive income and is not reversed in the subsequent period. (ii) Intangible assets and property, plant and equipment Intangible assets and property, plant and equipment are evaluated for recoverability whenever events or changes in circumstances indicate that their carrying amounts may not be recoverable. For the purpose of impairment testing, the recoverable amount (i.e. the higher of the fair value less cost to sell and the value-in-use) is determined on an individual asset basis unless the asset does not generate cash flows that are largely independent of those from other assets. In such cases, the recoverable amount is determined for the CGU to which the asset belongs. If such assets are considered to be impaired, the impairment to be recognized in net profit in the statement of comprehensive income is measured by the amount by which the carrying value of the assets exceeds the estimated recoverable amount of the asset. c. Reversal of impairment loss An impairment loss for financial assets is reversed if the reversal can be related objectively to an event occurring after the impairment loss was recognized. An impairment loss in respect of goodwill is not reversed. In respect of other assets, an impairment loss is reversed if there has been a change in the estimates used to determine the recoverable amount. The carrying amount of an asset other than goodwill is increased to its revised recoverable amount, provided that this amount does not exceed the carrying amount that would have been determined (net of any accumulated amortization or depreciation) had no impairment loss been recognized for the asset in prior years. A reversal of impairment loss for an asset other than goodwill and available- for-sale financial assets that are equity securities is recognized in net profit in the statement of comprehensive income. For available-for-sale financial assets that are equity securities, the reversal is recognized in other comprehensive income. 1.13 Fair value of financial instruments In determining the fair value of its financial instruments, the company uses a variety of methods and assumptions that are based on market conditions and risks existing at each reporting date. The methods used to determine fair value include discounted cash flow analysis, available quoted market prices and dealer quotes. All methods of assessing fair value result in general approximation of value, and such value may never actually be realized. For all other financial instruments the carrying amounts approximate fair value due to the short maturity of those instruments. The fair value of securities, which do not have an active market and where it is not practicable to determine the fair values with sufficient reliability, are carried at cost less impairment. 1.14 Provisions A provision is recognized if, as a result of a past event, the Group has a present legal or constructive obligation that can be estimated reliably, and it is probable that an outflow of economic benefits will be required to settle the obligation. Provisions are determined by discounting the expected future cash flows at a pre-tax rate that reflects current market assessments of the time value of money and the risks specific to the liability. a. Post sales client support The company provides its clients with a fixed-period post sales support for corrections of errors and telephone support on all its fixed-price, fixed-timeframe contracts. Costs associated with such support services are accrued at the time related revenues are recorded and included in cost of sales. The company estimates such costs based on historical experience and estimates are reviewed on a periodic basis for any material changes in assumptions and likelihood of occurrence. b.Onerous contracts Provisions for onerous contracts are recognized when the expected benefits to be derived by the Group from a contract are lower than the unavoidable costs of meeting the future obligations under the contract. The provision is measured at the present value of the lower of the expected cost of terminating the contract and the expected net cost of continuing with the contract. Before a provision is established the Group recognizes any impairment loss on the assets associated with that contract. 1.15 Foreign currency Functional currency The functional currency of Infosys and Infosys BPO is the Indian rupee. The functional currencies for Infosys Australia, Infosys China, Infosys Consulting, Infosys Mexico, Infosys Sweden, Infosys Brasil and Infosys Public Services are the respective local currencies. These financial statements are presented in Indian rupees (rounded off to crore; one crore equals ten million). Transactions and translations Foreign-currency denominated monetary assets and liabilities are translated into the relevant functional currency at exchange rates in effect at the balance sheet date. The gains or losses resulting from such translations are included in net profit in the statement of comprehensive income. Non-monetary assets and non-monetary liabilities denominated in a foreign currency and measured at fair value are translated at the exchange rate prevalent at the date when the fair value was determined. Non-monetary assets and non-monetary liabilities denominated in a foreign currency and measured at historical cost are translated at the exchange rate prevalent at the date of transaction. Transaction gains or losses realized upon settlement of foreign currency transactions are included in determining net profit for the period in which the transaction is settled. Revenue, expense and cash-flow items denominated in foreign currencies are translated into the relevant functional currencies using the exchange rate in effect on the date of the transaction. The translation of financial statements of the foreign subsidiaries to the functional currency of the company is performed for assets and liabilities using the exchange rate in effect at the balance sheet date and for revenue, expense and cash-flow items using the average exchange rate for the respective periods. The gains or losses resulting from such translation are included in currency translation reserves under other components of equity. When a subsidiary is disposed off, in part or in full, the relevant amount is transferred to net profit in the statement of comprehensive income. Goodwill and fair value adjustments arising on the acquisition of a foreign entity are treated as assets and liabilities of the foreign entity and translated at the exchange rate in effect at the balance sheet date. 1.16 Earnings per equity share Basic earnings per equity share is computed by dividing the net profit attributable to the equity holders of the company by the weighted average number of equity shares outstanding during the period. Diluted earnings per equity share is computed by dividing the net profit attributable to the equity holders of the company by the weighted average number of equity shares considered for deriving basic earnings per equity share and also the weighted average number of equity shares that could have been issued upon conversion of all dilutive potential equity shares. The diluted potential equity shares are adjusted for the proceeds receivable had the equity shares been actually issued at fair value (i.e. the average market value of the outstanding equity shares). Dilutive potential equity shares are deemed converted as of the beginning of the period, unless issued at a later date. Dilutive potential equity shares are determined independently for each period presented. The number of equity shares and potentially dilutive equity shares are adjusted retrospectively for all periods presented for any share splits and bonus shares issues including for changes effected prior to the approval of the financial statements by the Board of Directors. 1.17 Income taxes Income tax expense comprises current and deferred income tax. Income tax expense is recognized in net profit in the statement of comprehensive income except to the extent that it relates to items recognized directly in equity, in which case it is recognized in other comprehensive income. Current income tax for current and prior periods is recognized at the amount expected to be paid to or recovered from the tax authorities, using the tax rates and tax laws that have been enacted or substantively enacted by the balance sheet date. Deferred income tax assets and liabilities are recognized for all temporary differences arising between the tax bases of assets and liabilities and their carrying amounts in the financial statements except when the deferred income tax arises from the initial recognition of goodwill or an asset or liability in a transaction that is not a business combination and affects neither accounting nor taxable profit or loss at the time of the transaction. Deferred tax assets are reviewed at each reporting date and are reduced to the extent that it is no longer probable that the related tax benefit will be realized. Deferred income tax assets and liabilities are measured using tax rates and tax laws that have been enacted or substantively enacted by the balance sheet date and are expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect of changes in tax rates on deferred income tax assets and liabilities is recognized as income or expense in the period that includes the enactment or the substantive enactment date. A deferred income tax asset is recognized to the extent that it is probable that future taxable profit will be available against which the deductible temporary differences and tax losses can be utilized. Deferred income taxes are not provided on the undistributed earnings of subsidiaries and branches where it is expected that the earnings of the subsidiary or branch will not be distributed in the foreseeable future. The income tax provision for the interim period is made based on the best estimate of the annual average tax rate expected to be applicable for the full financial year. The company offsets current tax assets and current tax liabilities, where it has a legally enforceable right to set off the recognized amounts and where it intends either to settle on a net basis, or to realize the asset and settle the liability simultaneously. Tax benefits of deductions earned on exercise of employee share options in excess of compensation charged to income are credited to share premium. 1.18 Employee benefits 1.18.1 Gratuity In accordance with the Payment of Gratuity Act, 1972, Infosys provides for gratuity, a defined benefit retirement plan (the Gratuity Plan) covering eligible employees. The Gratuity Plan provides a lump-sum payment to vested employees at retirement, death, incapacitation or termination of employment, of an amount based on the respective employee's salary and the tenure of employment. Liabilities with regard to the Gratuity Plan are determined by actuarial valuation, performed by an independent actuary, at each balance sheet date using the projected unit credit method. The company fully contributes all ascertained liabilities to the Infosys Technologies Limited Employees' Gratuity Fund Trust (the Trust). In case of Infosys BPO, contributions are made to the Infosys BPO's Employees' Gratuity Fund Trust. Trustees administer contributions made to the Trusts and contributions are invested in specific designated instruments as permitted by law and investments are also made in mutual funds that invest in the specific designated instruments. The Group recognizes the net obligation of a defined benefit plan in its balance sheet as an asset or liability, respectively in accordance with IAS 19, Employee benefits. The discount rate is based on the Government securities yield. Actuarial gains and losses arising from experience adjustments and changes in actuarial assumptions are charged or credited to net profit in the statement of comprehensive income in the period in which they arise. When the computation results in a benefit to the Group, the recognized asset is limited to the net total of any unrecognized past service costs and the present value of any future refunds from the plan or reductions in future contributions to the plan. 1.18.2 Superannuation Certain employees of Infosys are also participants in a defined contribution plan. A portion of the monthly contribution amount is being paid directly to the employees as an allowance and the balance amount is contributed to the Infosys Technologies Limited Employees' Superannuation Fund Trust. The company has no further obligations to the Plan beyond its monthly contributions. Certain employees of Infosys BPO are also eligible for superannuation benefit. Infosys BPO has no further obligations to the superannuation plan beyond its monthly contribution which are periodically contributed to a trust fund, the corpus of which is invested with the Life Insurance Corporation of India. Certain employees of Infosys Australia are also eligible for superannuation benefit. Infosys Australia has no further obligations to the superannuation plan beyond its monthly contribution. 1.18.3 Provident fund Eligible employees of Infosys receive benefits from a provident fund, which is a defined benefit plan. Both the employee and the company make monthly contributions to the provident fund plan equal to a specified percentage of the covered employee's salary. The company contributes a part of the contributions to the Infosys Technologies Limited Employees' Provident Fund Trust. The remaining portion is contributed to the government administered pension fund. The rate at which the annual interest is payable to the beneficiaries by the trust is being administered by the government. The company has an obligation to make good the shortfall, if any, between the return from the investments of the Trust and the notified interest rate. In respect of Infosys BPO, eligible employees receive benefits from a provident fund, which is a defined contribution plan. Both the employee and Infosys BPO make monthly contributions to this provident fund plan equal to a specified percentage of the covered employee's salary. Amounts collected under the provident fund plan are deposited in a government administered provident fund. The company has no further obligation to the plan beyond its monthly contributions. 1.18.4 Compensated absences The Group has a policy on compensated absences which are both accumulating and non-accumulating in nature. The expected cost of accumulating compensated absences is measured based on the additional amount expected to be paid/availed as a result of the unused entitlement that has accumulated at the balance sheet date. Expense on non-accumulating compensated absences is recognized in the period in which the absences occur. 1.19 Share-based compensation The Group recognizes compensation expense relating to share-based payments in net profit using a fair-value measurement method in accordance with IFRS 2, Share-Based Payment. Under the fair value method, the estimated fair value of awards is charged to income on a straight-line basis over the requisite service period for each separately vesting portion of the award as if the award was in-substance, multiple awards. The Group includes a forfeiture estimate in the amount of compensation expense being recognized. The fair value of each option is estimated on the date of grant using the Black-Scholes-Merton valuation model. The expected term of an option is estimated based on the vesting term and contractual term of the option, as well as expected exercise behaviour of the employee who receives the option. Expected volatility during the expected term of the option is based on historical volatility, during a period equivalent to the expected term of the option, of the observed market prices of the company's publicly traded equity shares. Expected dividends during the expected term of the option are based on recent dividend activity. Risk-free interest rates are based on the government securities yield in effect at the time of the grant over the expected term. 1.20 Dividends Final dividends on shares are recorded as a liability on the date of approval by the shareholders and interim dividends are recorded as a liability on the date of declaration by the company's Board of Directors. 1.21 Operating profit Operating profit for the Group is computed considering the revenues, net of cost of sales, selling and marketing expenses and administrative expenses. 1.22 Other income Other income is comprised primarily of interest income and dividend income. Interest income is recognized using the effective interest method. Dividend income is recognized when the right to receive payment is established. 1.23 Leases Leases under which the company assumes substantially all the risks and rewards of ownership are classified as finance leases. When acquired, such assets are capitalized at fair value or present value of the minimum lease payments at the inception of the lease, whichever is lower. Lease payments under operating leases are recognised as an expense on a straight line basis in net profit in the statement of comprehensive income over the lease term. 1.24 Government grants The Group recognizes government grants only when there is reasonable assurance that the conditions attached to them shall be complied with, and the grants will be received. Government grants related to depreciable fixed assets are treated as deferred income and are recognized in net profit in the statement of comprehensive income on a systematic and rational basis over the useful life of the asset. Government grants related to revenue are recognized on a systematic basis in net profit in the statement of comprehensive income over the periods necessary to match them with the related costs which they are intended to compensate. 1.25 Recent accounting pronouncements 1.25.1 Standards issued but not yet effective IFRS 9 Financial Instruments: In November 2009, International Accounting Standards Board issued IFRS 9, Financial Instruments: Recognition and Measurement to reduce complexity of the current rules on financial instruments as mandated in IAS 39. The effective date for IFRS 9 is annual periods beginning on or after January 1, 2013 with early adoption permitted. IFRS 9 has fewer classification and measurement categories as compared to IAS 39 and has eliminated held to maturity, available for sale and loans and receivables. Further it eliminates the rule based requirement of segregating embedded derivatives and tainting rules pertaining to held to maturity investments. For an investment in an equity instrument which is not held for trading, the standard permits an irrevocable election, on initial recognition, on an individual share-by-share basis, to present all fair value changes from the investment in other comprehensive income. No amount recognized in other comprehensive income would ever be reclassified to profit or loss. The Group is required to adopt the standard by accounting year commencing April 1, 2014. The Group is currently evaluating the requirements of IFRS 9, and has not yet determined the impact on the consolidated financial statements. 2. Notes to the consolidated interim financial statements 2.1 Cash and cash equivalents Cash and cash equivalents consist of the following: (In Rs. crore) As of September 30, 2010 March 31, 2010 Cash and bank deposits Deposits with corporations Cash and cash equivalents as of September 30, 2010 and March 31, 2010 include restricted cash and bank balances ofRs. 109 crore andRs. 71 crore, respectively. The restrictions are primarily on account of cash and bank balances held by irrevocable trusts controlled by the company and unclaimed dividends. The deposits maintained by the Group with corporations comprise of time deposits, which can be withdrawn by the Group at any point without prior notice or penalty on the principal. The table below provides details of cash and cash equivalents: (InRs. crore) As of September 30, 2010 March 31, 2010 Current Accounts ABN Amro Bank, China 36 33 ABN Amro Bank, China (U.S. dollar account) 43 14 ABN Amro Bank, Taiwan 1 2 Bank of America, Mexico 10 18 Bank of America, USA Banamex , Mexico 1 2 China Merchants Bank, China – 1 Citibank NA, Australia 25 Citibank NA, Brazil 3 9 Citibank NA, Czech Republic (Euro account) – 2 Citibank NA, Czech Republic (U.S. dollar account) 1 – Citibank NA, New Zealand 2 1 Citibank NA, Japan 3 2 Citibank NA, India – 2 Citibank NA, Thailand 1 1 Citibank N.A., Czech Republic 3 – Deustche Bank 19 13 Deutsche Bank, Belgium 19 18 Deutsche Bank, Poland 2 2 Deutsche Bank, France 3 1 Deutsche Bank, Germany 26 12 Deutsche Bank, Moscow (U.S. dollar account) 1 1 Deutsche Bank, Netherlands 4 7 Deustche Bank, Philiphines 1 – Deustche Bank, Philiphines (U.S. dollar account) 2 3 Deustche Bank, Poland (Euro account) 1 1 Deutsche Bank, Spain 1 1 Deutsche Bank, Singapore 1 1 Deutsche Bank, Switzerland 93 10 Deutsche Bank, Switzerland (U.S. dollar account) – 1 Deustche Bank, Thailand 3 3 Deustche Bank, Thailand (U.S. dollar account) – 1 Deutsche Bank, UK 69 29 Deustche Bank-EEFC (Euro account) 25 3 Deutsche Bank-EEFC (United Kingdom Pound Sterling account) – 1 Deustche Bank-EEFC (U.S. dollar account) 3 8 HSBC Bank, UK 3 2 HDFC Bank-Unclaimed dividend account 1 1 ICICI Bank 61 ICICI Bank, UK 1 1 ICICI Bank-EEFC (Euro account) 1 1 ICICI Bank-EEFC (United Kingdom Pound Sterling account) 1 2 ICICI Bank-EEFC (U.S. dollar account) 23 10 ICICI bank-Unclaimed dividend account 1 1 National Australia Bank Limited, Australia 22 21 National Australia Bank Limited, Australia (U.S. dollar account) 32 14 Nordbanken, Sweden 1 1 Royal Bank of Canada, Canada 13 20 Standard Chartered Bank , UAE 2 – Wachovia Bank, USA 3 7 Deposit Accounts Andhra Bank 99 Allahabad Bank Axis Bank – Bank of America 20 – Bank of Baroda Bank of India Bank of Maharashtra Barclays Bank 96 Canara Bank Central Bank of India Corporation Bank Citibank N.A, Czech Republic 17 9 Citibank (Euro account) 2 3 Citibank (U.S. dollar account) 3 4 Deustche Bank, Poland 10 8 DBS Bank 30 49 HSBC Bank – HDFC Bank – ICICI Bank IDBI Bank ING Vysya Bank 24 25 Indian Overseas Bank Jammu and Kashmir Bank 19 10 Kotak Mahindra Bank 75 61 National Australia Bank Limited, Australia Oriental Bank of Commerce Punjab National Bank South Indian Bank 20 – State Bank of Hyderabad State Bank of India 73 State Bank of Mysore Syndicate Bank Union Bank of India 93 Vijaya Bank 95 95 Yes Bank 10 – Deposits with corporations HDFC Limited Sundaram BNP Paribus Home Finance Limited – 4 Total 2.2 Available-for-sale financial assets Investments in liquid mutual fund units and unlisted equity securities are classified as available-for-sale financial assets. Cost and fair value of investment in liquid mutual fund units and unlisted equity securities are as follows: (InRs. crore) As of September 30, 2010 March 31, 2010 Liquid mutual fund units: Cost and fair value 4 Unlisted equity securities: Cost 4 4 Gross unrealised holding gains 30 34 Fair value 34 38 Total available-for-sale financial assets 38 During February 2010, Infosys sold 3,231,151 shares of OnMobile Systems Inc, U.S.A, at a price ofRs. 166.58 per share, derived from quoted prices of the underlying marketable equity securities. The total consideration amounted toRs. 53 crore, net of taxes and transaction costs. The resultant income ofRs. 48 crore was included under other income for the year ended March 31, 2010. Additionally, the remaining 2,154,100 shares had been fair valued atRs. 38 crore as at March 31, 2010. As of September 30, 2010 the 2,154,100 shares were fair valued atRs. 34 crore and the resultant unrealized loss ofRs. 3 crore, net of taxes ofRs. 1 crore has been recognized in other comprehensive income. The fair value ofRs. 34 crore has been derived based on an agreed upon exchange ratio between these unlisted equity securities and quoted prices of the underlying marketable equity securities. 2.3 Business combinations During the year ended March 31, 2010 Infosys BPO acquired 100% of the voting interests in McCamish Systems LLC (McCamish), a business process solutions provider based in Atlanta, Georgia, in the United States. The business acquisition was conducted by entering into Membership Interest Purchase Agreement for a cash consideration ofRs. 173 crore and a contingent consideration of uptoRs. 93 crore. The fair value of contingent consideration and its undiscounted value on the date of acquisition wereRs. 40 crore andRs. 67 crore, respectively. This business acquisition is expected to enable Infosys BPO to deliver growth in platform-based services in the insurance and financial services industry and is also expected to enable McCamish to service larger portfolios of transactions for clients and expand into global markets. Consequently, the excess of the purchase consideration paid over the fair value of assets acquired has been accounted for as goodwill. The purchase price has been allocated based on Management’s estimates and independent appraisal of fair values as follows: (InRs.crore) Component Acquiree’s carrying amount Fair value adjustments Purchaseprice allocated Property, plant and equipment 5 – 5 Net current assets 9 – 9 Intangible assets-Customer contracts and relationships – 48 48 Intangible assets-Computer software platform – 13 13 14 61 75 Goodwill Total purchase price The entire goodwill is deductible for tax purposes. The amount of trade receivables acquired from the above business acquisition wasRs. 16 crore. The entire amount has been collected subsequently. The identified intangible customer contracts and relationships are being amortized over a period of nine years whereas the identified intangible computer software platform has been amortized over a period of four months, based on management's estimate of the useful life of the assets. The acquisition date fair value of each major class of consideration as of the acquisition date is as follows: (InRs.crore) Particulars Consideration settled Fair value of total consideration Cash paid Liabilities settled in cash 12 Contingent consideration 40 Total The payment of contingent consideration is dependent upon the achievement of certain revenue targets and net margin targets by McCamish over a period of 4 years ending March 31, 2014. Further, contingent to McCamish signing any deal with a customer with total revenues of USD 100 million or more, the aforesaid period will be extended by 2 years.The total contingent consideration can range betweenRs. 67 crore andRs. 93 crore. The fair value of the contingent consideration is determined by discounting the estimated amount payable to the previous owners of McCamish on achievement of certain financial targets. The key inputs used for the determination of fair value of contingent consideration are the discount rate of 13.9% and the probabilities of achievement of the net margin and the revenue targets ranging from 50% to 100%. 2.4 Prepayments and other assets Prepayments and other assets consist of the following: (InRs. crore) As of September 30, 2010 March 31, 2010 Current Rental deposits 39 36 Security deposits with service providers 71 63 Loans to employees Prepaid expenses* 49 39 Interest accrued and not due 22 9 Withholding taxes* Advance payments to vendors for supply of goods* 19 19 Other assets 24 26 Non-current Loans to employees 4 6 Deposit with corporation Prepaid expenses* 24 – Prepaid gratuity and other benefits* 2 4 Financial assets in prepayments and other assets *Non financial assets Withholding taxes primarily consist of input tax credits. Other assets primarily represent travel advances and other recoverable from customers. Security deposits with service providers relate principally to leased telephone lines and electricity supplies. Deposit with corporation represents amounts deposited to settle certain employee-related obligations as and when they arise during the normal course of business. 2.5 Property, plant and equipment Following are the changes in the carrying value of property, plant and equipment for the three months ended September 30, 2010: (InRs. crore) Land Buildings Plant and machinery Computer equipment Furniture and fixtures Vehicles Capital work-in-progress Total Gross carrying value as of July 1, 2010 5 Additions 1 51 70 24 1 49 Deletions – Translation difference – – – 6 2 – – 8 Gross carrying value as of September 30, 2010 6 Accumulated depreciation as of July 1, 2010 – – Depreciation – – – Accumulated depreciation on deletions – – – 3 9 – – 12 Translation difference – 1 – – Accumulated depreciation as of September 30, 2010 – – Carrying value as of July 1, 2010 3 Carrying value as of September 30, 2010 3 Following are the changes in the carrying value of property, plant and equipment for the three months ended September 30, 2009: (InRs. crore) Land Buildings Plant and machinery Computer equipment Furniture and fixtures Vehicles Capital work-in-progress Total Gross carrying value as of July 1, 2009 4 Additions 40 76 64 33 1 Deletions – Translation difference – – 1 4 – – – 5 Gross carrying value as of September 30, 2009 5 Accumulated depreciation as of July 1, 2009 – – Depreciation – – – Accumulated depreciation on deletions – – – 15 1 – – 16 Translation difference – Accumulated depreciation as of September 30, 2009 – – Carrying value as of July 1, 2009 3 Carrying value as of September 30, 2009 4 Following are the changes in the carrying value of property, plant and equipment for the six months ended September 30, 2010: (InRs. crore) Land Buildings Plant and machinery Computer equipment Furniture and fixtures Vehicles Capital work-in-progress Total Gross carrying value as of April 1, 2010 5 Additions 88 92 67 1 Deletions – Translation difference – – 5 1 – – 5 Gross carrying value as of September 30, 2010 6 Accumulated depreciation as of April 1, 2010 – – Depreciation – – – Accumulated depreciation on deletions – – – 10 9 – – 19 Translation difference – 1 1 – Accumulated depreciation as of September 30, 2010 – – Carrying value as of April 1, 2010 3 Carrying value as of September 30, 2010 3 Following are the changes in the carrying value of property, plant and equipment for the six months ended September 30, 2009: (InRs. crore) Land Buildings Plant and machinery Computer equipment Furniture and fixtures Vehicles Capital work-in-progress Total Gross carrying value as of April 1, 2009 4 Additions 41 96 72 1 Deletions – Translation difference – – 1 4 – – – 5 Gross carrying value as of September 30, 2009 5 Accumulated depreciation as of April 1, 2009 – – Depreciation – – – Accumulated depreciation on deletions – – – 16 1 – – 17 Translation difference – Accumulated depreciation as of September 30, 2009 – – Carrying value as of April 1, 2009 3 Carrying value as of September 30, 2009 4 The depreciation expense for the three months and six months ended September 30, 2010 and September 30, 2009 is included in cost of sales in the statement of comprehensive income. Carrying value of land includesRs. 145 crore andRs. 149 crore as of September 30, 2010 and March 31, 2010, respectively, towards deposits paid under certain lease-cum-sale agreements to acquire land including agreements where the company has an option to purchase the properties on expiry of the lease period. The company has already paid 99% of the market value of the properties prevailing at the time of entering into the lease-cum-sale agreements with the balance payable at the time of purchase. The contractual commitments for capital expenditure wereRs. 552 crore andRs. 301 crore, as of September 30, 2010 and March 31, 2010, respectively. 2.6 Goodwill and intangible assets Following is a summary of changes in the carrying amount of goodwill: (InRs. crore) As of September 30, 2010 March 31, 2010 Carrying value at the beginning Goodwill recognized on acquisition (Refer Note 2.3) – Translation differences pertaining to foreign subsidiary Carrying value at the end Goodwill has been allocated to the cash generating units (CGU), identified to be the operating segments as follows: (InRs. crore) Segment As of September 30, 2010 March 31, 2010 Financial services Manufacturing 94 94 Telecom 14 15 Retail Others 88 89 Total The entire goodwill relating to Infosys BPO’s acquisition of McCamish has been allocated to the ‘Financial services’ segment. For the purpose of impairment testing, goodwill acquired in a business combination is allocated to the CGU which are operating segments regularly reviewed by the chief operating decision maker to make decisions about resources to be allocated to the segment and to assess its performance. The recoverable amount of a CGU is the higher of its fair value less cost to sell and its value-in-use. The fair value of a CGU is determined based on the market capitalization. The value-in-use is determined based on specific calculations. These calculations use pre-tax cash flow projections over a period of five years, based on financial budgets approved by management and an average of the range of each assumption mentioned below. As of March 31, 2010, the estimated recoverable amount of the CGU exceeded its carrying amount. The recoverable amount was computed based on the fair value being higher than value-in-use and the carrying amount of the CGU was computed by allocating the net assets to operating segments for the purpose of impairment testing. The key assumptions used for the calculations are as follows: In % Long term growth rate 8-10 Operating margins 17-20 Discount rate The above discount rate is based on the Weighted Average Cost of Capital (WACC) of the company. These estimates are likely to differ from future actual results of operations and cash flows. Following is a summary of changes in the carrying amount of acquired intangible assets: (InRs. crore) As of September 30, 2010 March 31, 2010 Gross carrying value at the beginning 56 Customer contracts and relationships (Refer Note 2.3) – 48 Computer software platform (Refer Note 2.3) – 13 Gross carrying value at the end Accumulated amortization at the beginning 61 21 Amortization expense 4 37 Translation differences – 3 Accumulated amortization at the end 65 61 Net carrying value 52 56 The intangible customer contracts recognized at the time of acquisition of Philips BPO operations are being amortized over a period of seven years, being management's estimate of its useful life, based on the life over which economic benefits are expected to be realized. However, during the year ended March 31, 2010 the amortization of this intangible asset has been accelerated based on the usage pattern of the asset. As of September 30, 2010, the customer contracts have a remaining amortization period of approximately four years. The intangible customer contracts and relationships recognized at the time of McCamish acquisition are being amortized over a period of nine years, being management’s estimate of its useful life, based on the life over which economic benefits are expected to be realized. As of September 30, 2010, the customer contracts and relationships have a remaining amortization period of eight years. The intangible computer software platform recognized at the time of McCamish acquisition having a useful life of four months, being management’s estimate of its useful life, based on the life over which economic benefits were expected to be realized, has been fully amortized. The aggregate amortization expense included in cost of sales, for the three months and six months ended September 30, 2010 and September 30, 2009 wasRs. 2 crore andRs. 4 crore andRs. 1 crore andRs. 3 crore, respectively. Research and development expense recognized in net profit in the statement of comprehensive income, for the three months and six months ended September 30, 2010 and September 30, 2009 wasRs. 140 crore andRs. 257 crore andRs. 85 crore andRs. 200 crore, respectively. 2.7 Financial instruments Financial instruments by category The carrying value and fair value of financial instruments by categories as of September 30, 2010 were as follows: (InRs. crore) Loans and receivables Financial assets/ liabilities at fair value through profit and loss Available for sale Trade and other payables Total carrying value/ fair value Assets: Cash and cash equivalents (Refer Note 2.1) – – – Available-for-sale financial assets (Refer Note 2.2) – – 38 – 38 Investment in certificates of deposit – – – Trade receivables – – – Unbilled revenue – – – Prepayments and other assets (Refer Note 2.4) – – – Derivative financial instruments – 18 – – 18 Total 18 38 – Liabilities: Trade payables – – – 38 38 Client deposits – – – 11 11 Employee benefit obligations (Refer Note 2.8) – – – Other liabilities (Refer Note 2.10) – – – Liability towards acquisition of business on a discounted basis (Refer Note 2.10) – – – 43 43 Total – – – The carrying value and fair value of financial instruments by categories as of March 31, 2010 were as follows: (InRs. crore) Loans and receivables Financial assets/ liabilities at fair value through profit and loss Available for sale Trade and other payables Total carrying value/fair value Assets: Cash and cash equivalents (Refer Note 2.1) – – – Available-for-sale financial assets (Refer Note 2.2) – – – Investment in certificates of deposit – – – Trade receivables – – – Unbilled revenue – – – Derivative financial instruments – 95 – – 95 Prepayments and other assets (Refer Note 2.4) – – – Total 95 – Liabilities: Trade payables – – – 10 10 Client deposits – – – 8 8 Employee benefit obligations (Refer Note 2.8) – – – Other liabilities (Refer Note 2.10) – – – Liability towards acquisition of business on a discounted basis (Refer Note 2.10) – – – 40 40 Total – – – Fair value hierarchy Level 1 - Quoted prices (unadjusted) in active markets for identical assets or liabilities. Level 2 – Inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly (i.e. as prices) or indirectly (i.e. derived from prices). Level 3 - Inputs for the assets or liabilities that are not based on observable market data (unobservable inputs). The following table presents fair value hierarchy of assets and liabilities measured at fair value on a recurring basis as of September 30, 2010: (InRs. crore) As of September 30, 2010 Fair value measurement at end of the reporting period/year using Level 1 Level 2 Level 3 Assets Available- for- sale financial asset- Investments in liquid mutual fund units (Refer Note 2.2) 4 4 – – Available- for- sale financial asset- Investments in unlisted equity instruments (Refer Note 2.2) 34 – 34 – Derivative financial instruments- gains on outstanding foreign exchange forward and option contracts 18 – 18 – The following table presents fair value hierarchy of assets and liabilities measured at fair value on a recurring basis as of March 31, 2010: (InRs. crore) As of March 31, 2010 Fair value measurement at end of the reporting period/year using Level 1 Level 2 Level 3 Assets Available- for- sale financial asset- Investments in liquid mutual fund units (Refer Note 2.2) – – Available- for- sale financial asset- Investments in unlisted equity instruments (Refer Note 2.2) 38 – 38 – Derivative financial instruments- gains on outstanding foreign exchange forward and option contracts 95 – 95 – Income from financial assets or liabilities that are not at fair value through profit or loss is as follows: (InRs. crore) Three months ended September 30, Six months ended September 30, Interest income on deposits and certificates of deposit Income from available-for-sale financial assets 2 23 22 33 Derivative financial instruments The company uses derivative financial instruments such as foreign exchange forward and option contracts to mitigate the risk of changes in foreign exchange rates on trade receivables and forecasted cash flows denominated in certain foreign currencies. The counterparty for these contracts is generally a bank or a financial institution. These derivative financial instruments are valued based on quoted prices for similar assets and liabilities in active markets or inputs that are directly or indirectly observable in the marketplace. The following table gives details in respect of outstanding foreign exchange forward and option contracts: As of As of September 30, 2010 March 31, 2010 In million InRs. crore In million InRs. crore Forward contracts In U.S. dollars In Euro 14 87 22 In United Kingdom Pound Sterling 4 27 11 71 In Australian dollars 10 44 3 12 Option contracts In U.S. dollars 85 In Euro 5 30 – – In United Kingdom Pound Sterling 5 36 – – In Australian dollars 10 44 – – The company recognized a net gain on derivative financials instruments ofRs. 53 crore and a net loss on derivative financial instruments ofRs. 28 crore during the three months and six months ended September 30, 2010 as against a net loss on derivative financial instruments ofRs. 1 crore and a net gain on derivative financials instruments ofRs. 96 crore during the three months and six months ended September 30, 2009, respectively, which are included in other income. The foreign exchange forward and option contracts mature between 1 to 12 months. The table below analyzes the derivative financial instruments into relevant maturity groupings based on the remaining period as of the balance sheet date: (InRs. crore) As of September 30, 2010 March 31, 2010 Not later than one month Later than one month and not later than three months Later than three months and not later than one year Financial risk management Financial risk factors The company's activities expose it to a variety of financial risks: market risk, credit risk and liquidity risk. The company's primary focus is to foresee the unpredictability of financial markets and seek to minimize potential adverse effects on its financial performance. The primary market risk to the company is foreign exchange risk. The company uses derivative financial instruments to mitigate foreign exchange related risk exposures. The company's exposure to credit risk is influenced mainly by the individual characteristic of each customer and the concentration of risk from the top few customers. The demographics of the customer including the default risk of the industry and country in which the customer operates also has an influence on credit risk assessment. Market risk The company operates internationally and a major portion of the business is transacted in several currencies and consequently the company is exposed to foreign exchange risk through its sales and services in the United States and elsewhere, and purchases from overseas suppliers in various foreign currencies. The company uses derivative financial instruments such as foreign exchange forward and option contracts to mitigate the risk of changes in foreign exchange rates on trade receivables and forecasted cash flows denominated in certain foreign currencies. The exchange rate between the rupee and foreign currencies has changed substantially in recent years and may fluctuate substantially in the future. Consequently, the results of the company’s operations are adversely affected as the rupee appreciates/ depreciates against these currencies. The following table gives details in respect of the outstanding foreign exchange forward and option contracts (InRs. crore) As of September 30, 2010 March 31, 2010 Aggregate amount of outstanding forward and option contracts Gains / (losses) on outstanding forward and option contracts 18 95 The outstanding foreign exchange forward and option contracts as of September 30, 2010 and March 31, 2010, mature between one to twelve months. The following table analyzes foreign currency risk from financial instruments as of September 30, 2010: (InRs. crore) U.S. dollars Euro United Kingdom
